Shepley, C. J.
— It appears from the agreed statement and the documents referred to, that the notes were made in part payment for bills of goods containing more or less of spirituous liquors, and the accounts contain goods of a like character.
The testimony does not prove, that any of the goods were sold in this State. It only shows, that the plaintiff offered to sell, whenever application was made to him by the defendant.
When a purchaser orders goods to be sent to him, a delivery to a person named or to a common carrier authorized to receive them for his use is a delivery to him, and the sale and purchase is completed. Barry v. Palmer, 19 Maine, 303; Wing v. Clark, 24 Maine, 366.
These goods were sold in Massachusetts, and there is no proof, that the sale was not legal by the laws of that State.
There is proof, that the defendant was a dealer in spirituous liquors and other goods in Bangor without license. There is no proof, that the plaintiff knew, that he had no license, or that the liquors were purchased to be sold in violation of the laws of this State, although he knew, that the defendant was a dealer in spirituous liquors.
The contracts having been legally made in the State of Massachusetts may be enforced in this State, where by its laws it would have been illegal. Holman v. Johnson, Cowp. 341; Hodgson v. Temple, 5 Taun. 181; McIntire v. Parks, 3 Metc. 207.
The Act of June 2, 1851, passed while this action was pending, contains the following provision. — “ And no action of any kind shall be maintained in any Court in this State, either in whole or in part for intoxicating or spirituous liquors sold in any other State or country whatever, nor shall any action of any kind be had or maintained in any Court in this State for the recovery or possession of intoxicating or spirituous liquors or the value thereof.”
Statutes are not to be construed to have a retrospective effect, unless the intention to have them so operate is clearly expressed. Hastings v. Lane, 15 Maine, 134.
*337There can be no doubt, that most of the provisions of that Act were not intended to act retrospectively. When words which, if disconnected from the context, might be suited to operate retrospectively, are found in a section, the general provisions of which are clearly prospective, such words should be considered as partaking of the general character of the enactment, unless a different purpose be disclosed. There is nothing in the Act indicating, that all its provisions were not intended to operate prospectively.
Before its passage the sale of intoxicating liquors in this State by license was legal; and if the provisions alluded to were construed to have a retrospective operation, it would prevent the maintenance of any action for such liquors or their value, when they had by our laws been legally sold and delivered. An intention to punish a person for having acted legally at the time is not to be imputed to a legislative body, unless it be very clearly expressed.

Defendant defaulted.